Citation Nr: 1446345	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  11-21 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for a lower back condition (claimed as arthritis).
 
2.  Entitlement to an initial rating in excess of 10 percent for gunshot wound to left leg with damage to muscle group XII.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.  He is a Vietnam veteran who was awarded the Combat Infantryman Badge (CIB).
 
This matter comes before the Board of Veterans' Appeals from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

By way of brief history, in April 1992 the RO granted service connection for scar tissue involving the skin and subcutaneous tissue, left leg, and assigned a noncompensable evaluation from February 18, 1992.

In June 2009, the RO increased the scar tissue rating to 10 percent, effective July 16, 2008.  The Veteran did not file a timely notice of disagreement (NOD).  Instead, in July 2009, he filed an increased rating claim.  In December 2009, the RO continued the 10 percent rating for scar tissue.  The Veteran filed a timely NOD in February 2010, but subsequently withdrew the appeal in May 2010. 

In July 2009, the RO denied service connection for muscle damage to the left leg.  The Veteran filed a timely NOD in August 2009.  In August 2010, the RO granted service connection for gunshot wound to the left leg with damage to muscle group XII.  The RO explained that it was evaluating the muscle damage "in place of previously established service-connected disability of scar tissue involving the skin and subcutaneous tissue, left leg" and that it was continuing the previously assigned 10 percent rating.  The muscle damage issue has been recharacterized as noted on the title page to reflect this procedural history.  

In June 2011, the RO declined to reopen a previously denied claim of service connection for a lower back condition, arthritis.  The Veteran filed a timely NOD, and this will be discussed in the Remand below.

In June 2009, the RO granted service connection for post-traumatic stress disorder (PTSD) and assigned a 30 percent rating from July 16, 2008.  The RO received the Veteran's VA Form 9 on November 9, 2010, more than one year after the June 2009 rating decision, which granted service connection for PTSD and assigned a 30 percent rating from July 16, 2008, and more than two months after the statement of the case (SOC) was mailed to him on August 16, 2010.  The RO informed the Veteran that the November 2010 VA Form 9 was untimely in an August 2012 letter.  Accordingly, this issue is no longer on appeal.  The Board notes that the RO subsequently granted increased ratings of 70 percent (from December 4, 2012) and 100 percent (from July 19, 2013) for PTSD.  Therefore, this increased staged rating claim is referred to the AOJ for appropriate action. 

In September 2010, the Veteran filed an increased rating claim for the scar tissue.  This issue has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the RO for appropriate development.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Manlincon Issue

In June 2011, the RO declined to reopen a previously denied claim for service connection for a lower back condition (claimed as arthritis).  In August 2011, the Veteran stated: "All of these conditions are related to my service time.  I am having severe back pain."  See August 2011 VA Form 9.  The Board construes the August 2011 VA Form 9 as a timely NOD. 

Neither the physical file nor the electronic file contains an SOC with regard to the issue of whether new and material evidence has been submitted to reopen a previously denied claim of service connection for a lower back condition.  Where, as here, a veteran files a timely NOD, and the RO has not issued an SOC, the claim must be remanded to the RO (as opposed to merely referred there) for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  This claim must therefore be remanded for appropriate disposition, including issuance of an SOC, prior to further review.

Increased Rating - Muscle Damage

At his December 2012 hearing before the Board, the Veteran testified that the gunshot wound to his left leg, with damage to muscle group XII, has gotten worse since the August 2010 VA examination.  Therefore, a new examination is necessary to determine the current severity of the Veteran's disability.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity).  

Furthermore, the codesheet seems to indicate that the Veteran is currently rated 10 percent for the gunshot wound with muscle damage from July 16, 2008 under Diagnostic Code 7804 and 10 percent for the scar tissue from July 16, 2008 under Diagnostic Code 7804.  On remand, the RO should clarify the Diagnostic Code(s) used to rate the Veteran's left leg disabilities.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA examination with a qualified examiner to determine the current severity of his gunshot wound to the left leg with damage to muscle group XII.  The examiner should review the claims folder, a copy of this remand, and any relevant treatment records in Virtual VA.  All indicated testing should be conducted.

The examiner must specifically identify which muscle group or muscle groups are affected by the injury.  The examiner must identify (a) all residuals attributable to the gunshot wound of the left leg, and (b) whether the disability associated with each affected muscle group would be considered slight, moderate, moderately severe, or severe, to include commenting on the presence or absence of the cardinal signs and symptoms of muscle disability, including loss of power, weakness, lowered threshold of fatigue, fatigue pain, impairment of coordination, and uncertainty of movement.

The examiner must provide a comprehensive report  including complete rationales for all opinions and conclusions reached.

2. After completion of all requested and necessary development, readjudicate the muscle damage claim.  The RO must state specifically under which Diagnostic Code(s) the Veteran's left leg ratings are assigned.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

No action is required of the Veteran until he is notified by the RO/AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (4).

